Exhibit 99.1 FOR IMMEDIATE RELEASE April 29, 2010 Contact: John B. Woodlief Vice President – Finance and Chief Financial Officer 704-372-5404 Ruddick Corporation Reports Fiscal Second Quarter 2010 Results CHARLOTTE, N.C.—April 29, 2010Ruddick Corporation (NYSE:RDK) (the “Company”) today reported that consolidated sales for the fiscal second quarter ended March 28, 2010 increased by 6.1% to $1.07 billion from $1.01 billion in the second quarter of fiscal 2009. For the 26 weeks ended March 28, 2010, consolidated sales increased by 5.3% to $2.11 billion from $2.00 billion for the comparable period of fiscal 2009. The increase in consolidated sales for the quarter and 26-week period was attributable to sales increases at both of the Company’s operating subsidiaries - Harris Teeter, the Company’s supermarket subsidiary, and American & Efird (“A&E”), the Company’s sewing thread and technical textiles subsidiary. The Company reported that consolidated net income in the second quarter of fiscal 2010 increased by 19.8% to $27.5 million, or $0.57 per diluted share, from the $22.9 million, or $0.48 per diluted share reported in the prior year second quarter. For the 26 weeks ended March 28, 2010, consolidated net income increased by 11.8% to $51.2 million, or $1.06 per diluted share, from the $45.8 million, or $0.95 per diluted share reported in the same period of fiscal 2009. The increase in net earnings for both the fiscal quarter and 26-week period was driven by operating profit improvements at both Harris Teeter and A&E when compared to the prior year periods. Harris Teeter sales increased by 5.4% to $1.0 billion in the second quarter of fiscal 2010, from sales of $949 million in the second quarter of fiscal 2009. For the 26 weeks ended March 28, 2010, sales rose 5.0% to $1.97 billion from $1.88 billion in the same period of fiscal 2009. The increase in sales for the quarter and 26-week period was attributable to incremental new store sales that were partially offset by comparable store sales declines during the respective periods.
